JONES, J.
This is an original action in habeas corpus, instituted by the petitioner, Bill Bateman, for the purpose of securing his release from confinement in the penitentiary at McAlester. The Attorney General has filed a demurrer to the petition.
The petition alleges in general terms that petitioner entered his plea of guilty in the district court of Texas county on December 6, 1961, to the crime of larceny of an automobile, and was sentenced to serve 10 years in the penitentiary. Pursuant to such sentence, he is now incarcerated in the penitentiary. The petition further alleges that the petitioner was not guilty of larceny of an automobile but, if guilty of anything, was guilty of embezzlement or larceny by fraud, depending upon his intent at the time the alleged crime was committed. The petition is unverified. Although there is a general statement that petitioner was coerced into pleading guilty, no facts are alleged in connection with said allegation by stating the nature of the coercion and the names of the party or parties who allegedly coerced him into entering his plea.
The petitioner’s guilt or innocence of a crime for which he is under sentence will not be considered on habeas corpus. Ex parte Lee, 87 Okla. Cr. 427, 198 P. 2d 1005. Our authority is limited in habeas corpus cases to an inquiry into jurisdictional matters. Neither a copy of the information nor a copy of the judgment and sentence is attached to the petition and the petition is so indefinite and uncertain that the court is unable to determine exactly the grounds of complaint. It is sufficient to say that no allegations are made in the petition, which, if true, would defeat the jurisdiction of the district court to pronounce judgment on the plea of guilty.
The petition is denied.
POWELL, P. J., and BRETT, J., concur.